 

 

 

AO 245B (Rev, 05/15/2018) Judgment in a Criminai Petty Case (Modified)

 

 

 

UNITED STATES DISTRICT COURT | yay 98 249
SOUTHERN DISTRICT OF CALIFORNIA L

 

CLERK, U.S. DISTRICT COURT

 

 

 

. . SOUTHERN DISTRICT OF CALIFORNIA
United States of America oo. JUDGMENT IN CRIMINAL CASE peputy
Vv. (For Offenses Committed On or After November 1, 1987)

David Jimenez-Perez Case Number: 19cr1751-MSB

Jamal S. Muhammad

Dejendant's Attorney

_- REGISTRATION NO, 54934379

THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Information

 

L] was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense . Count Number(s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) Is

C1 The defendant has been found not guilty on count(s)
Count 1 of the Information dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IP IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

May 28, 2019
Date of Imposition of Sentence

_ 9 FF
HONORABLE MICHAEL 8S. BERG
UNITED STATES MAGISTRATE JUDGE

 

19cr1751-MSB

 
